Citation Nr: 0816498	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension also 
claimed as hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection.  

The veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

The evidence does not show that hypertension began in 
service, was manifested to a compensable degree within one 
year of service, or is otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and April 
2007; a rating decision in March 2005; a statement of the 
case (SOC) in June 2005; and a supplemental statement of the 
case (SSOC) in March 2007 and in May 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  The claim was 
most recently readjudicated in a November 2007 SSOC.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in November 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No further medical examination or a medical 
opinion is necessary to decide the claim, as the evidence 
does not establish high blood pressure or hypertension in 
service or within the applicable presumptive period.  See 
38 C.F.R. § 3.159(c).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Entitlement to service connection for hypertension

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. §  
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet.  
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension, become manifest to 
a compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).

The veteran seeks entitlement to service connection for 
hypertension also claimed as hypertensive vascular disease.  
He contends that it began in service in September 1947 and 
that he was tested for high blood pressure at his separation 
examination.  The veteran related that while being processed 
at the time of separation he was called back to the Medical 
Unit which he now presumes was for high blood pressure.  

After a review of the record, the Board finds that 
entitlement to service connection for hypertension is not 
established.  

The VA Rating Schedule shows that hypertensive vascular 
disease includes hypertension and isolated systolic 
hypertension.  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2007).

Service medical records show that at an entrance examination 
in April 1946 and at a separation examination in August 1947 
the veteran's cardiovascular system was normal.  His blood 
pressure was recorded as 128/70 in April 1946 and 130/80 in 
August 1947.  The veteran's service medical records do not 
show high blood pressure readings or a diagnosis of 
hypertension.  As elevated blood pressure readings were not 
shown in service and hypertension was not diagnosed in 
service, the Board finds that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).  

Further, there is no medical evidence of record showing that 
hypertension manifested to a compensable degree within one 
year following separation from active service.  Therefore 
service connection for hypertension is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The veteran filed a claim in July 1951 that did not include a 
claim for entitlement to service connection for hypertension.

The evidence of record shows that the veteran was 
hospitalized from July 1951 to May 1952 for observation and 
treatment of possible tuberculosis.  An interim summary notes 
that the veteran began working about three months earlier at 
a VA Hospital in Waco.  Based on a chest x-ray in June 1951 
he was advised to be hospitalized.  The discharge summary 
discussed the course of his hospital stay which included 
other medical complaints and included a diagnosis in addition 
to the primary diagnosis for which he was hospitalized.  
However, the discharge summary is negative for any 
complaints, findings or diagnosis of hypertension.  

The veteran was re-admitted approximately three months later 
in August 1952 for re-examination to determine the status of 
his tuberculosis.  On examination, his heart tones were 
regular in rate and rhythm with no murmurs elicited.  His 
blood pressure was 120/84.  This evidence does not show a 
diagnosis of hypertension.

Private medical records show in February 2000 that the 
veteran had hypertension which was controlled.  The veteran 
related in February 2001 that he had had some elevated blood 
pressure off and on over the years even when he was trying to 
get in the army, but never did start on medication until a 
couple of years earlier.  The impression was hypertension.  
Another private medical record in February 2001 noted a 
history of hypertension when the veteran was seen for a head 
injury.  Hypertension was diagnosed and he was restarted on 
medication.  When seen by a private medical provider in 
December 2001, a review of systems noted the veteran's high 
blood pressure.  The veteran related that he had never been 
told he had heart trouble.   

A medical note in October 2004 by a VA physician indicates 
that the veteran had requested a statement that he might have 
had hypertension since service.  The VA physician explained 
that there was no test which would show that the veteran had 
hypertension for the last 40 to 50 years.  Unless there was 
some documentation somewhere about his hypertension, the VA 
physician could not provide such a statement.  The veteran 
had been coming to that VA medical center since January 2001 
and at that time stated that he had hypertension for many 
years and had been placed on treatment since 2000.  

Private medical records relating to arterial blood flow for 
the veteran's lower extremities and a Medtronic instruction 
sheet were received in January 2007.  Private treatment 
records received in June 2007 show a diagnosis of 
hypertension.   

VA outpatient treatment records for a period from December 
2004 through July 2007 show the veteran was followed for 
hypertension for which he took medication.  

Although the above noted private and VA medical treatment 
records show the veteran has a current diagnosis of 
hypertension and has received treatment, these medical 
records do not provide a link between the veteran's 
hypertension and his period of active service, or to claimed 
symptomatology since service.

The veteran stated that he received benefits from the Social 
Security Administration (SSA).  Information provided by the 
SSA does not indicate that the veteran receives disability 
benefits.   

The veteran testified at his hearing in April 2008 that he 
suffered from longstanding hypertension.  He had operations 
on his legs because of the hypertensive vascular disease and 
also had an aneurysm that required a surgical procedure.  His 
wife testified that the entire time since they had been 
married in 1949 the veteran had suffered from hypertension.  
The veteran had indicated that he went to the doctor in 1949 
and his wife testified that based on her personal knowledge 
of the veteran going to the doctor and the medications he was 
taking, that the veteran had been suffering from hypertension 
for that many years.  The veteran related that during the 
processing for discharge he was called back to the area where 
he had been physically examined.  He had to jump up and down, 
sit down and lay down and he now believes it was because he 
had high blood pressure.  The first doctor he saw after 
discharge diagnosed hypertension and prescribed medication.  
After his death, the next doctor also said he had 
hypertension and prescribed medication.  The veteran then 
went to VA and got a job there.  The veteran testified that 
he had been taking medication for hypertension since the late 
1940s.  

The veteran has testified that his hypertension began in 
service and recalled that during out processing he was called 
back to the examination room which he now presumes was for 
high blood pressure.  However, the contemporaneous service 
medical records do not show elevated blood pressure readings 
or a diagnosis of hypertension.  The veteran and his wife 
have also testified that the veteran had suffered from 
hypertension since service and had been taking medication for 
hypertension since the late 1940s.  He also testified that he 
saw two doctors after discharge who diagnosed hypertension 
and prescribed medication for it prior to his obtaining a job 
at a VA hospital.  However, the medical evidence of record 
for a period of hospitalization in 1951, which was 
approximately three months after he began working at a VA 
hospital, and, thus, subsequent to the veteran's report of 
having been seen and treated by two private doctors for 
hypertension, does not show any complaints, findings or 
diagnosis of hypertension.  

In addition, with regard to the veteran's and his wife's 
testimony that the veteran had been taking medication for 
hypertension since service, private and VA medical records in 
2000 and 2001 show that the veteran reported having been 
placed on medication for hypertension approximately in 2000.  

The inconsistency between the veteran's statements and the 
objective medical evidence of record in the reporting of the 
occurrence of the claimed hypertension and treatment for it 
affect the credibility of the veteran's history of 
experiencing elevated blood pressure or hypertension in 
service.  The lack of objective medical evidence of the 
presence of hypertension in the 1951 medical records also 
bears on the veteran and his wife's credibility that the 
veteran had been diagnosed and continuously treated with 
medication for hypertension since 1949.  

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, the probative value of 
the veteran's statements that he had continued symptomatology 
of hypertension in service and the veteran and his wife's 
statements that he had a diagnosis of hypertension and 
continued symptomatology since service is lessened by the 
lack of corroborating medical evidence.   

The Board has carefully considered the veteran and his wife's 
statements.  They are competent, as a layperson, to report 
that as to which each has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  They are not, however, 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that either has specialized medical knowledge.  See Routen v.  
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Their 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed hypertension 
and active service.  Similarly, the evidence fails to 
demonstrate that there has been continuity of symptomatology 
since service.  The Board places greater weight on the lack 
of medical documentation of hypertension for many years 
following service including normal blood pressure in 1952 
during hospitalization, and the veteran's inconsistent 
statements regarding when he began taking medication for 
hypertension.

In conclusion, having reviewed the complete record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  Although 
hypertension has been diagnosed, there is no probative, 
competent medical evidence of record linking the veteran's 
hypertension to service, to any event in service, or to the 
applicable presumptive period.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed hypertension and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.   38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
hypertension must be denied.


ORDER

Entitlement to service connection for hypertension also 
claimed as hypertensive vascular disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


